BARHAM, Justice.
Under a bill of information charging theft of property valued at $35.00, Robert Green was convicted and sentenced to 18 months in the penitentiary. He has appealed.
 The six bills of exception which the minutes note were reserved were never perfected and are not included in the transcript.* Under Code of Criminal Procedure Article 920 our review is therefore limited to an examination for error discoverable by mere inspection of the pleadings and proceedings. We find no such error.
The conviction and sentence are affirmed.

 In brief filed in this court counsel for defendant argues only one alleged error, and in this connection lias attached to his brief a document entitled “Bill of Exception No. 5”, which has been signed by the judge. There is nothing to show when the bill was presented to and signed by the jddge, and since it was not filed in the record of appeal before us, we must assume that it was not timely perfected. We do not consider this bill. We note also, for the trial court’s future benefit, that although the minutes show that the defendant moved for and was granted an appeal, we find in the record no order of appeal or return date for the appeal.